Ewing, C.
This is a proceeding in the nature of a hill in equity to foreclose or enforce an equitable mortgage. The defendant Brown filed his separate answer claiming title in himself by virtue of a sheriff’s deed. The plaintiff moved to strike out that part of the answer, but the record does not show what disposition, if any, was made of the motion. The court below found for the plaintiff'. There *231is do bill of exceptions in the case preserving the evidence or motions, and, as has been repeatedly held by this court, the case cannot, therefore, he reviewed.
The judgment of the circuit court must be affirmed.
All concur.
Ray, J., not sitting.